UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6280


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LIAL DONNELL MCKOY, a/k/a Goo, a/k/a Lial Darnell Othetlo
McKoy,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:09-cr-00259-FL-3; 5:12-cv-00548-FL)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lial Donnell McKoy, Appellant Pro Se. Shailika S. Kotiya, OFFICE
OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lial       Donnell    McKoy        appeals      the     district         court’s    order

dismissing his 28 U.S.C. § 2255 (2012) motion as untimely and as

barred by the appellate waiver provision in his plea agreement.

The district court granted a certificate of appealability as to

its findings of timeliness and waiver.                             We held McKoy’s appeal

in abeyance pending decision in Whiteside v. United States, 775

F.3d       180    (4th    Cir.    2014)    (en       banc).        For    the    reasons    that

follow, we affirm.

       We        confine    our     review       to    the     issues      raised     in    the

Appellant’s brief.                See 4th Cir. R. 34(b).                   Because McKoy’s

informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the

court’s order. *            Accordingly, we affirm the district court’s

judgment.          We deny McKoy’s motion for appointment of counsel.

We   dispense        with    oral    argument         because       the   facts     and    legal

contentions         are    adequately       presented         in    the   materials       before

this court and argument would not aid the decisional process.


                                                                                      AFFIRMED




       *
       In any event, our decision in Whiteside confirms the
correctness of the district court’s timeliness determination.
See Whiteside, 775 F.3d at 183-87.



                                                 2